Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 3, 2011                                                                                          Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  142787 & (21)                                                                                            Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices


  JOHN EDWIN GLASPIE,
       Plaintiff-Appellee,
                                                                    SC: 142787
  v                                                                 CoA: 301653
                                                                    Eaton CC: 09-1369-NF
  FARM BUREAU MUTUAL INSURANCE
  COMPANY OF MICHIGAN,
      Defendant-Appellant,
  and
  EVAN JAMES STEVENS and
  JAMES EDWARD STEVENS, JR.,
        Defendants.
  __________________________________

         On order of the Chief Justice, a stipulation signed by the attorneys for the parties
  agreeing to the dismissal of this application for leave to appeal is considered and, IT IS
  HEREBY ORDERED that the application for leave to appeal is DISMISSED with
  prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 3, 2011                         _________________________________________
                                                                               Clerk